Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2020

                                     No. 04-20-00129-CV

                                      Guangcun HUANG,
                                          Appellant

                                               v.

                                       Linman CHANG,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-12481
                            Honorable Peter Sakai, Judge Presiding


                                        ORDER
       Appellee’s second motion for an extension of time to file the appellee’s brief is granted.
We order the appellee’s brief due November 23, 2020. Counsel is advised that no further
extensions of time will be granted absent a timely motion that: (1) demonstrates extraordinary
circumstances justifying further delay; (2) advises the court of the efforts counsel has expended
in preparing the brief; and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy workload to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                     Clerk of Court